Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-3, 5-10, 12-17, 19-23, 25-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,555,749 by Wickham et al. (Wickham) in view of “AIX 5L Difference Guide Version 5.2 Edition” by Bouzigues et al. (AIX) and US 2007/0005879 by Iida et al. (Iida).
With respect to claim 2
obtain first configuration information of a client computer, the first configuration information related to an operating system installed on the client computer;  (Col. 3 lines 48-67, Col. 5 lines 28-40 and Col. 6 lines 16-54 – audit data related to programs and files of the client computer is objected) 
determine, based on the first configuration information, whether to update the first configuration information of the client computer; (Col. 3 lines 48-67, Col. 5 lines 28-40, Col. 6 lines 55- Col 7 line 24)
determine whether a configuration information update involves restarting the client computer; (Col. 7 line 17-24, Fig. 7: 712-714, Col. 8 lines 48 – Col. 9 line 12 – determination if rebooting is required along with any dynamic rebooting instructions )and 
send the configuration information update to an intermediate device to relay to the client computer (Fig. 1 and Col. 2 lines 20-23, Col. 4 lines 26-28 per the “network device” or “server module” interpretation as discussed in the response to arguments above) , the configuration information update based on a determination to update the first configuration information, the configuration information update indicating if a reboot is not required. (Col. 6 lines 55- Col 7 line 24, Fig. 7: 708-716, Fig. 10 1010– update is sent to the client based on approved/required update determination and any reboot instructions including “not performed, as indicated”)
Wickham does not explicitly disclose the configuration information update is to modify a storage capacity setting associated with a disk of the client computer.  AIX teaches a configuration update includes modifying a storage capacity setting of a physical disk of the client computer with such modification not requiring a reboot (Page 104 –  DLPAR enables movement of hardware resources such as memory from one partition to another without requiring reboots and resets. This is based on a configuration update initated through the HMC (Page 105). Page 11 – Under the ‘DLPAR flow for CPUs and memory’: Adding memory - “For memory, they physical address and size is discovered”, “add or 
It would have been obvious to one of ordinary skill in the art before the invention was made to have the configuration information update of Wickham include the modifying of storage capacity as taught in AIX  Using a known type of configuration modification as part of the configuration update of Wickham would be obvious. 
Wickham does not explicitly disclose the intermediate device external to the client computer.  Iida teaches that updating configuration information of a client computer can be done through an intermediate device that is external to the client computer (Paragraph 2-6 and 64 device such as a computer can be updated through external medium such as USB or similar device).
It would have been obvious to one of ordinary skill in the art before the invention was made to have the intermediate device of Wickham be external to the client computer.  One would be motivated to have this use of an external device has potential cost savings and user convenience advantages (Iida Paragraph 6).
With respect to claim 3, Wickham teaches the at least one machine readable storage device of claim 2, wherein the instructions are further to cause the one or more processors to compare the first configuration information to the configuration information update, and the instructions are to cause the one or more processors to perform the determining of whether to update the first configuration information of the client computer based on the comparison. (Wickham - Col. 2 lines 30-53, Col. 5 lines 16-41 – audit data is compare to the update catalog to determine the appropriate updates)
With respect to claim 5, Wickham as modified teaches the at least one machine readable storage device of claim 2, wherein the configuration information update is to modify the storage capacity setting for a plurality of client computers. (Wickham – Col. 2 lines 54-58 – update can be for one or more client computers and based on the logic of the combination of claim 2, that update can be 
With respect to claim 6, Wickham as modified teaches the at least one machine readable storage device of claim 5, wherein the instructions are further to cause the one or more processors to determine that the configuration information update does not involve restarting the client computer (Wickham Col. 7 line 17-24, Fig. 7: 712-714, Col. 8 lines 48 – Col. 9 line 12 – determination if rebooting is required)  when the storage capacity setting can be modified dynamically without the restart of the client computer (AIX Page 104 – AIX indicates the storage capacity setting can be modified dynamically without the restart of the client computer.  Thus based on the logic of the combination presented in claim 2, Wickham could therefore determine a reboot is not required. )
With respect to claim 7, Wickham as modified teaches the at least one machine readable storage device of claim 2, wherein the instructions are further to cause the one or more processors to send the configuration information update to the client computer and to multiple second client computers.  (Wickham -Fig. 4 406, Col. 6 lines 12-38, Claim 1 – audit scans are caused for multiple clients of the update system)
With respect to claim 8, Wickham as modified teaches the at least one machine readable storage device of claim 2, wherein the instructions are to cause the one or more processors to obtain the first configuration information from an agent running on the client computer. (Wickham -Col. 5 lines 28-35 – scan engine)
Claims 9-10 and 12-15 are similar in scope to claims 2-3 and 5-8 and are therefore rejected based on the same rationale. 
Claims 16, 17, 19, 20, and 21 are similar in scope to claims 2, 3, 5, 6 and 7 and are therefore rejected based on the same rationale
Claims 22, 23, 25, 26, and 27 are similar in scope to claims 2, 3, 5, 6 and 7 and are therefore rejected based on the same rationale.
Claim 28 is similar in scope to claim 2 and is rejected based on the same rationale. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455